
	
		I
		112th CONGRESS
		1st Session
		H. R. 3677
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Fattah (for
			 himself, Mr. Brady of Pennsylvania,
			 Ms. Lee of California, and
			 Mr. Tierney) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to establish a national program to create jobs and increase
		  economic development in underserved areas by promoting cooperative
		  development.
	
	
		1.Short titleThis Act may be cited as the
			 National Cooperative Development
			 Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds that Federal policy can promote cooperative development in
			 underserved areas, which demonstrably has the following benefits for
			 communities located in such areas:
				(1)Advancement of
			 local economic stability.
				(2)An increase of
			 local circulation of capital, thereby increasing economic multipliers and the
			 impact of community investment to spur locally oriented economic growth.
				(3)Developing,
			 attracting, and anchoring new productive capital in low-income
			 communities.
				(4)Expansion of
			 investment opportunities and asset creation for low- and moderate-income
			 Americans.
				(b)PurposeThe
			 purpose of this Act is to establish a Federal program that will create jobs and
			 increase economic development in underserved areas by promoting cooperative
			 development in such areas.
			3.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development, or his or her designee.
			(2)National
			 cooperative development programThe term National
			 Cooperative Development Program means the program established under
			 section 4(a).
			(3)National
			 cooperative development centerThe term national
			 cooperative development center means a nonprofit organization, college,
			 or university, or a group of such organizations colleges, or universities,
			 selected by the Secretary pursuant to section 4(b)(1) to award national center
			 funds to local cooperative development centers and cooperative organizations,
			 and carry out other duties and responsibilities in accordance with this
			 Act.
			(4)Local
			 cooperative development centerThe term local cooperative
			 development center means a nonprofit organization, college, or
			 university, or a group of such organizations, colleges, or universities, with
			 expertise in establishing and developing cooperative organizations.
			(5)Cooperative
			 organizationThe term cooperative organization means
			 an autonomous association of persons united voluntarily to meet their common
			 economic, social, and cultural needs and aspirations through a jointly owned
			 and democratically controlled enterprise.
			(6)Cooperative
			 developmentThe term cooperative development means
			 technical assistance provided for the purpose of—
				(A)providing
			 financial forecasting, feasibility analysis, business planning, and other
			 preparatory activity to ensure that a cooperative organization, or
			 organizations that are in the process of establishing such an organization, are
			 grounded in sound business practices;
				(B)assisting with
			 establishing incorporation documents, bylaws, and policies that ensure that
			 cooperative organizations—
					(i)adhere to legal
			 obligations of a local or State government or the Federal Government;
			 and
					(ii)are
			 governed by transparent and agreed-upon rules;
					(C)educating, with
			 respect to how cooperative organizations function—
					(i)board members,
			 management, and employees of cooperative organizations;
					(ii)local communities
			 affected by such organizations and the general public; and
					(iii)professionals
			 involved in cooperative development;
					(D)providing
			 organizational planning for cooperative organizations, including board meetings
			 and board development, and strategic planning;
				(E)hosting networking
			 activities and conferences involving cooperative organizations, entities that
			 work with such organizations, and professional organizations that engage in
			 cooperative development;
				(F)providing
			 professional development of professionals involved in cooperative development
			 by offering training focused on cooperative development; and
				(G)providing
			 administrative and operational set-up of cooperative organizations.
				(7)Eligible
			 projectThe term eligible project means a project
			 that—
				(A)meets the
			 eligibility criteria established by the national cooperative development center
			 pursuant to section 5(a)(1)(E); and
				(B)serves an
			 underserved area.
				(8)National center
			 fundsThe term national center funds means grant
			 funds awarded to the national cooperative development center by the Secretary
			 under the National Cooperative Development Program.
			(9)Underserved
			 area
				(A)In
			 generalThe term underserved area means an area
			 located within—
					(i)a
			 census tract that is defined as low- or moderate-income by the Bureau of the
			 Census of the Department of Commerce;
					(ii)a
			 population census tract that is treated as a low-income community under section
			 45D(e) of the Internal Revenue Code of 1986; or
					(iii)subject to
			 subparagraph (B), an area that—
						(I)is adjacent to an
			 area that meets the requirements of either clause (i) or (ii); and
						(II)is given special
			 approval by the national cooperative development center to be classified as an
			 underserved area.
						(B)LimitationThe
			 national cooperative development center shall limit the number of projects
			 funded under the National Cooperative Development Program that are located in
			 an area described in subparagraph (A)(iii).
				(10)Women- and
			 minority-owned businessThe term women- and minority-owned
			 business shall have the meaning given such term in regulations
			 prescribed by the Secretary.
			4.Establishment of
			 national cooperative development program and selection of the national
			 center
			(a)Establishment of
			 programThe Secretary shall establish a program to be known as
			 the National Cooperative Development Program to carry out the
			 purpose described in section 2(b).
			(b)Selection of
			 National Cooperative Development Center
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall select, through a competitive process, and enter
			 into a grant agreement with a national cooperative development center that
			 shall carry out its duties and responsibilities in accordance with this
			 Act.
				(2)ConsiderationsIn
			 selecting the national cooperative development center under paragraph (1), the
			 Secretary shall take into consideration the following:
					(A)The extent that
			 the national cooperative development center has demonstrated expertise in
			 cooperative development.
					(B)The experience
			 that such national center has in providing—
						(i)technical and
			 financial assistance to cooperative organizations in underserved areas;
			 and
						(ii)educational
			 resources to such organizations.
						(c)Submittal of
			 strategic plan to Secretary by the National Center
				(1)In
			 generalNot later than 90 days after the Secretary has selected
			 the national cooperative development center under subsection (b)(1), such
			 national center shall submit to the Secretary a strategic plan that outlines
			 how the national center intends on utilizing national center funds, and such
			 plan shall specifically include—
					(A)a proposed budget,
			 including the proposed administrative costs;
					(B)a detailed
			 description of how the national center will use national center funds to
			 promote, or engage in, cooperative development; and
					(C)other pertinent
			 information that the Secretary may require.
					(2)Review of
			 planThe Secretary shall review the strategic plan submitted
			 under paragraph (1) and ensure that the administrative costs will not exceed
			 the limitation provided under section 5(a)(2)(B)(i).
				(3)Approval
			 requiredNot later than 60 days after the submittal of the
			 strategic plan under paragraph (1), the Secretary shall approve or reject such
			 plan. In the case that the Secretary—
					(A)approves such
			 plan, the Secretary shall disperse national center funds within 1 year after
			 such approval; or
					(B)rejects such plan,
			 not later than 60 days after such rejection, such national center shall
			 resubmit a revised plan.
					(d)Establishing
			 performance targets
				(1)HUDThe
			 Secretary shall establish performance targets for the national cooperative
			 development center, which shall include, at a minimum, the following
			 requirements:
					(A)Focus on women-
			 and minority-owned cooperative organizationsA significant
			 percentage of projects funded with national center funds shall involve
			 cooperative organizations that are women- or minority-owned.
					(B)Focus on
			 underserved areasA substantial portion of the projects funded by
			 local cooperative development centers with national center funds shall serve
			 communities located in an underserved area.
					(C)Effectiveness of
			 assistanceAssistance provided by the national cooperative
			 development center to local cooperative development centers shall be evaluated
			 based on—
						(i)the
			 level of responsiveness of the national cooperative development center to
			 requests for assistance;
						(ii)the
			 ability of the national cooperative development center to craft programs that
			 help local cooperative development centers establish new cooperative
			 organizations; and
						(iii)measurable
			 economic results in local communities that local cooperative development
			 centers serve.
						(2)Local
			 cooperative development centersEach local cooperative
			 development center awarded national center funds shall establish, in
			 coordination with the national cooperative development center, performance
			 targets that must be met at the end of each year in which the entity receives
			 grant funds. Such targets shall be approved by the national cooperative
			 development center.
				5.National
			 cooperative development center
			(a)Duties of the
			 national cooperative development center
				(1)In
			 generalThe national cooperative development center shall—
					(A)submit to the
			 Secretary a strategic plan in accordance with section (4)(c)(1);
					(B)develop technical
			 assistance, educational, and other materials to assist local cooperative
			 development centers that are receiving national center funds develop
			 cooperative organizations;
					(C)monitor and
			 evaluate the performance of such local centers;
					(D)provide guidance,
			 information on best practices, and technical assistance to communities seeking
			 to establish cooperative organizations;
					(E)establish the
			 eligibility criteria for projects to be carried out using national center
			 funds; and
					(F)develop program
			 and reporting guidelines, as approved by the Secretary.
					(2)Use of national
			 center funds
					(A)In
			 generalThe national cooperative development center may use
			 national center funds to undertake activities that promote cooperative
			 development, including—
						(i)distributing
			 national center funds to local cooperative development centers, either selected
			 under clause (i) of subparagraph (C) or established under subsection (b), in
			 accordance with such subparagraph;
						(ii)partnering with a
			 financial institution to—
							(I)establish a
			 revolving loan program, subject to the limitation under subparagraph
			 (B)(ii)(II), that will provide loans to cooperative organizations; and
							(II)develop other
			 loan programs and financial products that can be accessed by local cooperative
			 development centers to support the development and retention of cooperative
			 organizations;
							(iii)providing
			 technical assistance in areas where local cooperative development centers do
			 not provide such assistance, especially assistance for cooperative
			 organizations at the national level;
						(iv)funding
			 reasonable administrative costs approved by the Secretary in accordance with
			 section 4(c)(3);
						(v)providing funding
			 for ongoing professional training of providers of technical assistance and
			 supporting existing professional development training for organizations engaged
			 in cooperative development;
						(vi)establishing and
			 developing local cooperative development centers pursuant to subsection (b);
			 and
						(vii)carrying out any
			 other activities that promote cooperative development, as determined by the
			 Secretary.
						(B)Allocation of
			 national center fundsThe national cooperative development center
			 shall allocate national center funds in the following manner:
						(i)Shall reserve not
			 more than 10 percent for administrative purposes.
						(ii)Of
			 the national center funds not allocated for administrative costs under clause
			 (i)—
							(I)55 percent shall
			 be awarded to local cooperative development centers; and
							(II)45 percent shall
			 be allocated to establish the revolving loan program referred to clause (ii)(I)
			 of subparagraph (A) and undertake any other activity described under such
			 subparagraph.
							(C)Distribution of
			 national center funds to local cooperative development centers
						(i)In
			 generalThe national cooperative development center shall select,
			 through a competitive process, and enter into a grant agreement, for a period
			 of no more than 3 years, with local cooperative development centers to promote,
			 or engage in, cooperative development in accordance with this Act.
						(ii)Criteria for
			 selectionThe national cooperative development center shall, in
			 consultation with the Secretary, establish the criteria for selecting the local
			 cooperative development centers under clause (i), taking into account the
			 considerations under clause (iii).
						(iii)ConsiderationsIn
			 selecting local cooperative development centers under clause (ii), the national
			 cooperative development center shall take into consideration the
			 following:
							(I)The technical
			 capacity to carry out eligible projects.
							(II)The ability to
			 deliver technical assistance in underserved areas.
							(III)The capacity and
			 commitment to offering cooperative development in underserved areas.
							(IV)The ability to
			 come up with the expected matching funding of not less than 15 percent of
			 national funds received by the local cooperative development center.
							(V)The presence of
			 eligible projects.
							(VI)The track record
			 in developing successful cooperative organizations.
							(VII)The degree of
			 community engagement and support.
							(VIII)The ability to
			 have a positive economic impact on an area through job creation or retention,
			 affordable housing creation, or wealth creation.
							(IX)Such other
			 qualities as the national cooperative development center may determine.
							(D)Multi-year
			 funding permittedThe national cooperative development center may
			 award national center funds to a local cooperative development center for more
			 than 1 fiscal year.
					(E)Violation of
			 grant agreementIf the national cooperative development center
			 determines that an entity awarded grant funds under National Cooperative
			 Development Program has not met the performance targets established pursuant to
			 section 4(d), is not making reasonable progress toward meeting such measures,
			 or is otherwise in violation of the grant agreement, the national center
			 may—
						(i)withhold financial
			 assistance until the performance measures are met; or
						(ii)terminate the
			 grant agreement established under section 5(a)(2)(C)(i).
						(b)Establishment of
			 new local cooperative development centers
				(1)In
			 generalThe national cooperative development center may establish
			 up to 3 local cooperative development centers in each fiscal year.
				(2)Selection
			 criteriaThe national cooperative development center shall
			 establish the criteria for the selection of organizations that form the local
			 cooperative development centers established under subparagraph (1).
				(3)LocationIn
			 addition to the criteria established pursuant to subparagraph (2), a local
			 cooperative development center established under subparagraph (1) shall be
			 located in a region of the United States or economic sector where no other
			 local cooperative development centers are located.
				(4)Limitations on
			 fundingA local cooperative
			 development center established under subparagraph (1) may be awarded national
			 center funds for no more than 3 years. After the expiration of such 3-year
			 period, in order to be eligible for a grant under the National Cooperative
			 Development Program, such local center would be required to compete for such
			 funds in accordance with subsection (a)(2)(C).
				6.Local cooperative
			 development centers
			(a)Use of funds by
			 local cooperative development centersA local cooperative
			 development center selected under section 5(a)(2)(C)(i) may use national center
			 funds to undertake activities that promote cooperative development.
			(b)Availability of
			 funds
				(1)In
			 generalA local cooperative development center awarded national
			 center funds shall—
					(A)obligate any such
			 funds not later than 3 years after the date on which the such funds were
			 awarded to such local center; and
					(B)expend any such
			 funds not later than 4 years after such date.
					(2)Unobligated
			 amountsIf national center funds awarded to a local cooperative
			 development center are not obligated by the period described in paragraph
			 (1)(A), the national cooperative development center may rescind and award such
			 funds to another local cooperative development center in accordance with this
			 Act.
				(3)ReportNot
			 later than 1 year after receiving national center funds, and annually
			 thereafter, a local cooperative development center selected under section
			 5(a)(2)(C)(i) or established under section 5(b) shall submit to the national
			 cooperative development center a report that includes—
					(A)the total amount
			 of grant funds that have been expended;
					(B)a description of
			 the activities undertaken by such local center;
					(C)an evaluation of
			 each project funded with national center funds;
					(D)an assessment of
			 the economic impact of the projects funded with national center funds;
			 and
					(E)other information
			 as the Secretary or the national cooperative development center may
			 require.
					7.Report to
			 CongressNot later than 3
			 years after the date of the enactment of this Act, and annually thereafter, the
			 Secretary, in collaboration with the national cooperative development center,
			 shall submit to Congress a report includes—
			(1)information on the
			 number of cooperatives created;
			(2)best practices
			 from the local cooperative development centers that are awarded national center
			 funds and the economic benefits to the local community in which such center
			 serves resulting from such use of funds;
			(3)an evaluation of
			 performance targets established pursuant to section 4(d);
			(4)case studies
			 featuring select cooperative organizations that benefitted from the National
			 Cooperative Development Program; and
			(5)any additional
			 information, including statistics, that would help promote future cooperative
			 development.
			8.RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall issue regulations necessary to
			 carry out its provisions.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for the award of grants under
			 the National Cooperative Development Program, to remain available until
			 expended—
			(1)$25,000,000 for
			 fiscal year 2012;
			(2)$25,000,000 for
			 fiscal year 2013;
			(3)$25,000,000 for
			 fiscal year 2014;
			(4)$25,000,000 for
			 fiscal year 2015; and
			(5)$25,000,000 for
			 fiscal year 2016.
			
